FOR PUBLICATION                       FILED
                    UNITED STATES COURT OF APPEALS                    DEC 21 2017
                                                                  MOLLY C. DWYER, CLERK
                                                                   U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

In re: UNITED STATES OF AMERICA;               No.   17-72917
DONALD J. TRUMP; U.S.
DEPARTMENT OF HOMELAND                         D.C. Nos.   3:17-cv-05211-WHA
SECURITY; ELAINE C. DUKE,                                  3:17-cv-05235-WHA
______________________________                             3:17-cv-05329-WHA
                                                           3:17-cv-05380-WHA
UNITED STATES OF AMERICA;                                  3:17-cv-05813-WHA
DONALD J. TRUMP; U.S.                          Northern District of California,
DEPARTMENT OF HOMELAND                         San Francisco
SECURITY; ELAINE C. DUKE, in her
official capacity as Acting Secretary of the   ORDER
Department of Homeland Security,

                Petitioners,

 v.

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF
CALIFORNIA, SAN FRANCISCO,

                Respondent,

REGENTS OF THE UNIVERSITY OF
CALIFORNIA; JANET NAPOLITANO, In
her official capacity as President of the
University of California; STATE OF
CALIFORNIA; STATE OF MAINE;
STATE OF MINNESOTA; STATE OF
MARYLAND; CITY OF SAN JOSE;
DULCE GARCIA; MIRIAM GONZALEZ
AVILA; VIRIDIANA CHABOLLA
MENDOZA; NORMA RAMIREZ;
COUNTY OF SANTA CLARA; SERVICE
EMPLOYEES INTERNATIONAL UNION
LOCAL 521; JIRAYUT
LATTHIVONGSKORN; SAUL JIMENEZ
SUAREZ,

                 Real Parties in Interest.

Before: WARDLAW, GOULD, and WATFORD, Circuit Judges.

      Pursuant to the Supreme Court’s per curiam opinion of 12/20/2017, we

instruct the district court to rule on the Government’s threshold arguments that the

Secretary’s decision to rescind DACA is unreviewable as committed to agency

discretion and that the Immigration and Nationality Act deprives the district court

of jurisdiction. The district court should stay its order requiring completion of the

administrative record until such time as it has ruled on these threshold issues. If

the district court concludes that it has jurisdiction and that the decision to rescind

DACA is reviewable, it should also consider arguments as to whether some

narrowing of its order requiring completion of the administrative record is

necessary and appropriate.

      The district court shall also consider whether a certification of any issues for

appeal under 28 U.S.C. § 1292(b) is appropriate. If a certification is made, the

district court shall consider under established legal principles whether to stay

proceedings pending resolution of the appellate issues. Further, “the District Court

may not compel the Government to disclose any document that the Government

                                             2
believes is privileged without first providing the Government with the opportunity

to argue the issue.” ___ S. Ct. ___, 2017 WL 6505860, at *2.

      IT IS SO ORDERED.




                                        3